283 F.2d 251
SARACENO'S MARKET, INC., Alleged Bankrupt, Appellant,v.HAFFENREFFER & CO., Inc., et al., Creditors, Appellees.
No. 5669.
United States Court of Appeals First Circuit.
Oct. 18, 1960.

Maurice H. Kramer, Boston, Mass., for appellant.
Robert Robinson, Widett & Kruger, Boston, Mass., for appellees.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
In this case a debtor who admittedly committed an act of bankruptcy, namely, made a general assignment while owing three creditors more than $500, was petitioned into bankruptcy by said creditors.  It pleads that the petition should be dismissed because the assignment was a more profitable way to dispose of the matter, and that the creditors signed the petition only because of poor advice given them by their attorneys, induced by the latters' dislike of counsel for the assignee and by a desire to obtain a fee.  The district court ordered this special defense stricken.


2
It may be assumed that in any case counsel hope for a fee.  Were we to countenance this novel attempt to avoid bankruptcy proceedings that were admittedly appropriate and warranted, it would mean that in every instance the wisdom of the petitioning creditors and the reasons their counsel advised them to file would be the subject of inquiry.  The case presented is a far cry from fraud.


3
Judgment will be entered affirming the order of the District Court.